Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 August 2022 has been entered. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection based on newly cited prior art reference below. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  Multiple grounds of rejection are presented below in an effort to show the breadth of the claims under the broadest reasonable interpretation for compact prosecution. 

Claim Rejections - 35 USC § 102
Claims 10, 14, 16 and 17 are rejected under 35 U.S.C. 102(a) (1 or 2) as being anticipated by Groshert et al. (DE 102014118188 newly cited, using US Pub 2017/0271642 as an English equivalent, cited in IDS).
In regard to claim 10, Groshert et al. teach a cell contacting arrangement for an energy storage module comprising at least one energy storage cell (114, abstract), wherein each storage cell has at least two connection terminals 116, comprising: a carrier plate (support element 102) which is arrangeable on the energy storage module 112; a cable harness (see figure 4) which is carried by the carrier plate 102 and has a plurality of signal lines (lines 180 and signal conductor terminal connector 158 - paragraph [0057, 0098, 0121]); 
a plurality of cell connectors (connection portion 184 of printed circuit boards 156) which are inserted into the carrier plate or are integrated in the carrier plate and are configured to connect a connection terminal of the storage cell 116 and a signal line 180 of the cable harness (figure 11, paragraph [0130]); and 
a connecting element (resin film 178a, 178b and region 182 of flexible printed circuits 156) having a first end, which is connectable to the signal line 158, 180, and a second end, which is connectable to the cell connector 184 (figure 11 - both ends i.e. both films 178a, 178b are connected to both cell connector and signal lines), 
wherein the cell connector 184 have at least one spatial orientation element (terminal end, annotated figure below) which determines the spatial orientation between the connecting element and the cell connector (figures 11), and the spatial orientation element (see annotated figure below) is in a form of a section which protrudes from the cell connector 184 and is surrounded by the second end of the connecting element 182 (figures 1- 11 and paragraphs [0070-0196]). 

    PNG
    media_image1.png
    439
    722
    media_image1.png
    Greyscale

	In regard to claim 14, the first end of the connecting element 178a is composed of a first material, and the second end 178b of the connecting element is composed of a second material (note the claim does not require the first and second material to be different).
In regard to claim 16, the connection between the connecting element and the cell connector and/or the signal line is form-fitting (same shape as seen in the annotated figure above) and/or materially bonded (film is bonded to wire - paragraphs [0164, 0184-0185).
In regard to claim 17, the connecting element has a housing-shaped accommodating element (202) in which a temperature sensor 162 can be accommodated (paragraph [0137]).

Claims 10, 14, 16 and 17 are rejected under 35 U.S.C. 102(a) (1 or 2) as being anticipated by Noh et al. (US Pub 2015/0064524 newly cited).
In regard to claim 10, Noh et al. teach a cell contacting arrangement for an energy storage module (title) comprising at least one energy storage cell (batteries 10), wherein each storage cell has at least two connection terminals (electrode terminals 10a, 10a), comprising: a carrier plate (housing components of case 10b, end plates and side plates 140, 150) which is arrangeable on the energy storage module; a cable harness (multiple sets of wires 85, 95) which is carried by the carrier plate (housing components) and has a plurality of signal lines (paragraph [0038-0041], figures 1-3); 
a plurality of cell connectors (busbar 15 with connectors 130) which are inserted into the carrier plate or are integrated in the carrier plate and are configured to connect a connection terminal 10a of the storage cell 10 and a signal line 95 of the cable harness (figure 4, paragraph [0062]); and 
a connecting element (terminal 90) having a first end, which is connectable to the signal line 95 and a second end, which is connectable to the cell connector 130 (figure 4), 
wherein the cell connector 130 have at least one spatial orientation element (connection part 120) which determines the spatial orientation between the connecting element 90 and the cell connector (figures 4), and the spatial orientation element 120 is in a form of a section which protrudes from the cell connector 130 and is surrounded by the second end of the connecting element 90 (figures 5-7 and paragraphs [0062-0085]). 
	In regard to claim 14, the first end of the connecting element is composed of a first material, and the second end of the connecting element is composed of a second material (note the claim does not require the first and second material to be different).
In regard to claim 16, the connection between the connecting element 90 and the cell connector 130 and/or the signal line 95 is form-fitting (same shape as seen in figure 5-7, terminal crimped onto wire end) and/or force fitting (see protrusion with screw elastically bonded - paragraph [0085]).
In regard to claim 17, the connecting element has a housing-shaped accommodating element (see additional terminal 80) in which a temperature sensor (temperature sensing wires 85) can be accommodated (paragraph [0039]).

Claim Rejections - 35 USC § 103
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. as applied to claim 14 above.
In regard to claim 15, Noh et al. teach the cell contacting arrangement according to claim 14 above but do not disclose wherein the first material is copper and the second material is aluminum in the connecting element.  However, as the prior art specifically teaches combinations of copper and aluminum are possible materials for the electrically conductive materials of the connecting element in the positioning system (paragraphs [0074]) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a combination of copper and aluminum for the first and second material of the connecting element in order to choose an arrangement with tailored galvanic corrosion properties of the connections as such as is well known in the battery art depending on the materials of the bus bar and signal wiring.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: USP 10,330,536

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723